The Surrogate.
The objection seems to be well taken. It would not appear that the expenditure could fairly be held to be comprehended within the lines of his duty as a prospective representative; nor as being necessary and reasonable, under § 2562. If he could *60be allowed a sum paid to any such company for such a purpose, he might, with equal propriety, be allowed any like sum paid to individuals to become his sureties. It seems to be a matter entirely personal to the administrator. If he cannot furnish the necessary bond, he cannot redeive his appointment. The estate or persons in interest, are under no obligation to refund to him the money he may have expended in procuring his sureties, whoever or whatever they may be. The item is, therefore, disallowed.